Citation Nr: 1547290	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-17 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a sleeping disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)      dated in May 2012 (PTSD) and October 2012 (hearing loss and sleep disorder).  

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The issue of an increased initial rating for hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action is required on his part.


FINDINGS OF FACT

1.  In a September 2010 rating decision, the RO denied the Veteran's claim for service connection for a sleeping disorder; the Veteran did not appeal or submit  new and material evidence during the appeal period.

2.  The evidence added to the record since the September 2010 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a sleeping disorder.

3.  Resolving all doubt in the Veteran's favor, the Veteran's diagnosed PTSD is at least as likely as not related to service. 

CONCLUSIONS OF LAW

1.  The September 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302 (2015).

2.  New and material evidence has not been received to reopen the claim for service connection for a sleeping disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for PTSD have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

In light of the fully favorable decision with respect to the Veteran's PTSD claim, VA's duties to notify and assist will be discussed only in relation to his claim for an initial compensable rating for bilateral hearing loss and his claim to reopen the issue of service connection for a sleeping disorder.

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in September 2012.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the record, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance      of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Disorder

The Veteran's initial claim for service connection for a sleep disorder was denied in a September 2010 rating decision.  The Veteran did not appeal the rating decision,  nor did he submit relevant evidence within one year of that decision, therefore the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision    to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence considered at the time of the September 2010 rating decision included service treatment records, VA treatment records, and the Veteran's lay statements.  Service connection was denied in that rating decision because there was no evidence that the Veteran had a chronic sleep disorder in service.  

Upon review of the record, the Board finds that new and material evidence has     not been received to reopen the claim for service connection for a sleep disorder.

The evidence received since the prior final denial includes updated VA treatment records, additional lay statements from the Veteran, and VA psychological and audiological examination reports.  The newly submitted medical evidence does not indicate that the Veteran was diagnosed with a sleep disorder in service, or that his current sleep disorder is related to service.  While the new evidence does indicate the presence of a sleeping disorder, there was evidence of such condition at the time of the September 2010 denial of service connection.  Regarding the Veteran's newly submitted lay statements, he has presented no new argument for service connection and has simply continued to allege that he has a sleeping disorder related to his reported sleeping problems during service.  Thus, the newly submitted evidence is cumulative of previously considered evidence.

Ultimately, the Veteran has provided no new evidence showing that his sleeping problems manifest during service or are otherwise related to service.  In fact, the Veteran reported while receiving VA treatment that he had sleeping problems prior to his military service.  In short, as the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. 
§ 3.156(a) have not been met, and the previously denied claim for service connection for a sleeping disorder is not reopened.  Thus, the appeal as to that issue is denied.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for a sleeping disorder, the benefit-of-the-doubt doctrine is not applicable as to that claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

PTSD

The Veteran claims that his currently diagnosed PTSD is related to several incidents in service including:  seeing burn victims of a barracks fire at Fort Bragg, witnessing fellow soldiers being beaten during "blanket parties," and engaging in a "shoot out" while stationed in Korea.

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the present case, the Board finds that the evidence supports an award of service-connection for PTSD.

First, the Board notes that the medical evidence of recording, namely the December 2011 VA contract (QTC) examination report, indicates that the Veteran currently has PTSD.

Second, while service treatment records are negative for any psychiatric treatment reports, the Board finds there is credible supporting evidence that the claimed in-service stressor related to a fire at Fort Bragg occurred.  In this regard, the record contains a February 2014 response from the Defense Personnel Records Information Retrieval System that confirms that in November 1969, two Fort Bragg soldiers died in a barracks fire.  Importantly, the Veteran's service personnel records indicate that he was stationed at Fort Bragg at the time of the fire and the Veteran credibly testified at his June 2015 hearing that he witnessed injured people being removed from the fire.  Thus, the Board finds that there is credible supporting evidence regarding the Veteran's claimed in-service stressor regarding a fire at Fort Bragg.

Third, the Board finds that there is a link, established by medical evidence, between the Veteran's current diagnosis and his claimed in-service stressor.  Specifically, the Veteran was afforded a VA contract examination in December 2011, at which time the psychologist diagnosed the Veteran with PTSD and accepted his reported stressors, first noting the barracks fire incident.  While the examiner linked the Veteran's PTSD diagnosis to all three claimed stressors, only the Fort Bragg fire stressor is supported by credible supporting evidence; the remaining stressors        have not been verified.  Nevertheless, the Board finds that without making any determination as to the other stressors and resolving all reasonable doubt in the Veteran's favor, the diagnosis is based, at least in part, on the Fort Bragg stressor.  There are no contrary medical opinions of record. 

Under the circumstances, and taking into consideration the totality of the evidence, the Board is persuaded that the criteria for an award of service connection for PTSD have been satisfied.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 3.102 (2015).  Therefore, the appeal is allowed.


ORDER

As new and material evidence has not been received, the claim for service connection for a sleeping disorder is not reopened and the appeal is denied. 

Service connection for PTSD is granted.



REMAND

The Veteran also claims entitlement to an increased initial rating for bilateral hearing loss.  The Board finds that additional development on this issue is necessary.

The Veteran was last provided a VA audiology examination in October 2012.  During his hearing, the Veteran's wife testified that the Veteran's hearing has gotten worse.  Accordingly, the Board finds that a new examination is warranted.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his hearing loss.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA audiology examination to determine the current nature and severity of his hearing loss.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.




3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought    on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


